NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa



                                         April 27, 2015

      Hon. Gregorio R. Lopez                     Hon. Luis A. Gonzalez
      Attorney at Law                            Hidalgo County Courthouse
      4415 North McColl Road                     Assistant District Attorney
      McAllen, TX 78504                          100 N. Closner
      * DELIVERED VIA E-MAIL *                   Edinburg, TX 78539
                                                 * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00153-CR
      Tr.Ct.No. CR-05-4054-H
      Style:    The State of Texas v. Alfredo Zuniga Gonzalez


             The above-referenced cause has been set for submission without oral argument
      on Monday, May 18, 2015, before a panel consisting of Justice Dori Contreras Garza,
      Justice Gina M. Benavides, and Justice Gregory T. Perkes.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch